Citation Nr: 0209875	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-00 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of rheumatic fever to include a heart condition.

(The issue of entitlement to service connection for residuals 
of rheumatic fever to include a heart condition will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from April 1946 to February 
1948, from November 1950 to September 1952, and from January 
1956 to July 1957.

In an October 1957 rating decision, the RO denied the 
veteran's claim for service connection for residuals of 
rheumatic fever, on the basis that no detectable heart 
disease was found on VA examination.  The veteran was 
notified of this decision, and he did not appeal.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 decision of the RO that denied 
service connection for a heart condition (claimed as a 
residuals of rheumatic fever).  

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 2000.

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett, supra; Hickson v. West, 11 
Vet. App. 374, 377 (1998).

As shown below, the Board is reopening the claim but 
undertaking additional development on the issue of 
entitlement to service connection, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

The Board notes that, in a March 2002 rating decision, the RO 
denied both an increased evaluation for the service-connected 
lumbosacral strain and entitlement to a total disability 
rating based on individual unemployability (TDIU). The record 
reflects no disagreement, to date, with that rating decision 
and those issues have not been certified for appellate 
consideration.  As such, the denials of an increased 
evaluation for the service-connected lumbosacral strain, and 
of a TDIU are not in appellate status and will not be 
addressed by the Board at this time.



FINDINGS OF FACT

1.  By an unappealed RO rating decision of 1957, service 
connection for residuals of rheumatic fever was denied.

2.  Some of the evidence received since the 1957 RO denial of 
service connection for residuals of rheumatic fever has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The unappealed 1957 RO decision, denying service 
connection for residuals of rheumatic fever, was final.  
Veterans Regulation No. 2(a), pt. II, par. III, Department of 
Veterans Affairs Regulation 1008 (effective Jan. 25, 1936 to 
Dec. 31, 1957) (currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001)).

2.  Evidence submitted since the unappealed 1957 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

A report of the Board of Medical Survey dated in June 1957 
reveals that, after four weeks of active service beginning in 
April 1946, the veteran became ill with rheumatic fever and 
was hospitalized for a period of eight to ten months.

On a "Report of Medical History" completed by the veteran 
(undated), the veteran reported rheumatic fever.  The 
examiner noted that the veteran had been disabled for ten 
months and then pronounced fit for duty.  There were no 
recurrences, and the rheumatic fever was not considered 
disabling.

A careful review of service medical records at the time of 
the veteran's re-enlistment examination in January 1956 
reflects a normal heart (thrust, size, rhythm, and sounds).

The evidence of record at the time of the October 1957 RO 
rating decision consisted primarily of certain service 
medical records, and a report of VA examination in August 
1957 showing a normal electrocardiograph and no detectable 
heart disease.

Evidence submitted since the October 1957 RO rating decision 
includes statements from the veteran indicating his belief 
that his current heart condition is due to his having 
rheumatic fever in service; VA progress notes dated from 1998 
through 2001, showing diagnoses of hypertension and ischemia 
manifested by chest pain; and testimony of the veteran at a 
hearing in April 2000.

The veteran's testimony was to the effect that he was 
hospitalized with rheumatic fever during boot camp.  He 
testified that he takes aspirin daily to thin the blood, but 
that he still gets chest pain because the valve is blocked.

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2001).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Initial Matters

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The definition of new and material evidence has changed, but 
only for claims filed on or after August 29, 2001; this 
appeal is not affected.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).

Discussion

In July 1957, the veteran filed a claim for entitlement to 
service connection for residuals of rheumatic fever.  In an 
October 1957 decision, the RO denied the claim on the basis 
that residuals of rheumatic fever were not found upon VA 
examination in August 1957.  The veteran did not file an 
appeal and the decision became final.  Decisions of the RO 
are final under 38 U.S.C.A. § 7105 (West 1991); however, the 
VA must reopen the claim and review the former disposition of 
the case where new and material evidence is submitted with 
regard to that previously disallowed claim.  38 U.S.C.A. 
§ 5108 (West 1991).  

In May 1999, the veteran filed an application to reopen the 
claim for service connection for residuals of rheumatic 
fever.  He asserts that he has a heart disorder which is a 
residual of the rheumatic fever.  

The evidence of record at the time of the October 1957 rating 
decision included service medical records and the August 1957 
VA examination report.  At the time of the 1957 RO rating 
decision, medical evidence of a permanent residual or chronic 
disability was lacking, and there was no other basis to 
support an award of service connection.  

The evidence added to the record after the 1957 RO rating 
decision includes VA progress notes from 1998 through 2001, 
showing an assessment of hypertension and ischemia manifested 
by chest pain.  The Board finds that this evidence is new 
because it had not been previously submitted to agency 
decisionmakers.  

The Board also finds that this evidence is material.  This 
evidence, together with evidence already of record, reflects 
a continuity of symptomatology of what may be a permanent 
residual (i.e., chest pain) and must be considered to fairly 
evaluate the merits of the claim.  The Board finds that this 
evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran currently has a residual 
disability due to the rheumatic fever.  As noted above, the 
reason for the denial of the original claim for service 
connection in 1957 was that there was no evidence that the 
veteran had a residual disability due to the rheumatic fever.  
The newly submitted evidence shows that the veteran currently 
has a cardiovascular disorder and symptoms of chest pain 
which may be due to the rheumatic fever in service.  Thus, 
the Board finds this evidence to be new and material evidence 
and the claim is reopened.



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
residuals of rheumatic fever to include a heart condition is 
reopened and the appeal is granted to that extent.   



		
	C. L. Krasinski 	
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

